 412312 NLRB No. 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1993 unless otherwise noted.2Contrary to his colleagues, Member Devaney, in the cir-cumstances of this case, would accept the letter filed pro se by the
Respondent's president in response to the Notice to Show Cause,
and would deny the General Counsel's Motion for Summary Judg-
ment.Task Force Security & Investigations and Local 1,the Independent Brotherhood of Security Em-
ployees, Guards and Watchmen of America.
Case 22±CA±18578September 24, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHUpon a charge filed by Local 1, the IndependentBrotherhood of Security Employees, Guards and
Watchmen of America (the Union) on July 22, 1992,
the General Counsel of the National Labor Relations
Board issued a complaint on January 28, 1993,1against Task Force Security & Investigations (the Re-
spondent), alleging that it has violated Section 8(a)(1),
(3), and (5) of the National Labor Relations Act. Al-
though properly served copies of the charge and com-
plaint, the Respondent has failed to file an answer.On April 9, the General Counsel filed a Motion forSummary Judgment, with exhibits attached. On April
14, the Board issued an order transferring the proceed-
ing to the Board and a Notice to Show Cause why the
motion should not be granted. On April 26, the Re-
spondent filed a letter in response to the Board's No-
tice to Show Cause.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall be
deemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answer
is filed within 14 days of service, ``all the allegations
in the complaint shall be considered to be admitted to
be true and shall be so found by the Board.'' Further,
the exhibits attached to the Motion for Summary Judg-
ment indicate that the Regional Attorney for Region
22, by letter dated February 16, advised the Respond-
ent that the deadline for filing an answer had been ex-
tended until February 23, and that if an answer was
not received by the close of business on that date, a
Motion for Default Judgment would be filed.It is undisputed that the Respondent failed to file ananswer within the allotted time. The Respondent as-
serts in its response to the Notice to Show Cause,
however, that a letter it received dated March 29, led
it to believe that the case had been dismissed. We note
that the Respondent did not provide a copy of this let-
ter with its response. That fact notwithstanding, a
March 29 letter assertedly acknowledging dismissal of
the case does not in any way justify the Respondent's
antecedent failure to file an answer by the originalFebruary 11 deadline, or by the extended February 23deadline. Indeed, the Respondent offers no explanation
for its failure to file a timely answer. We accordingly
find that the Respondent has failed to show good cause
why the allegations of the complaint should not be
found to be true.In the absence of good cause being shown for thefailure of the Respondent to file a timely answer, we
grant the General Counsel's Motion for Summary
Judgment.2On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a corporation with an office andplace of business in Newark, New Jersey, is engaged
in providing security and other related services for the
New York/New Jersey Port Authority at Newark Inter-
national Airport. Based on a projection of its oper-
ations since about May 6, 1992, when the Respondent
commenced its operations, the Respondent will provide
services valued in excess of $50,000 for the NewYork/New Jersey Port Authority, an enterprise within
the State of New Jersey, which in turn is directly en-
gaged in interstate commerce.About May 16, 1992, the Respondent commencedwork under a contract with the New York/New Jersey
Port Authority at Newark International Airport. Tri-
Way Security and Escort Services (Tri-Way Security)
previously held this contract. Since securing the con-
tract, the Respondent has continued to operate the
business of Tri-Way Security in basically unchanged
form, and has employed as a majority of its employees
individuals who were previously employees of Tri-
Way Security.Based on the foregoing, we find that the Respondentis an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act and is a
successor to Tri-Way Security. See Burns SecurityServices, 406 U.S. 272 (1972). We also find that theUnion is a labor organization within the meaning of
Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The Unit and the Union's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(a) of the
Act: 413TASK FORCE SECURITY & INVESTIGATIONSAll full-time and regular part-time airport securityagents employed by the Employer at its Newark
International Airport, Newark, New Jersey loca-
tion, but excluding all office clerical employees
and supervisors as defined in the Act, and all
other employees.On December 17, 1991, the Union was certified asthe exclusive collective-bargaining representative of
the unit employed by Tri-Way Security. From at least
December 17, 1991, to May 16, 1992, the Union, by
virtue of Section 9(a) of the Act, was the exclusive
representative of the unit employed by Tri-Way Secu-
rity for the purposes of collective bargaining. Since
May 16, 1992, the Union, by virtue of Section 9(a) of
the Act, has been and is the exclusive representative
of the Respondent's employees in the above-described
unit for the purposes of collective bargaining with re-
spect to rates of pay, wages, hours, and other termsand conditions of employment.B. The ViolationsAbout May 14 and June 25, 1992, the Union, bycertified letter, requested that the Respondent recognize
it as the exclusive collective-bargaining representative
of the employees in the unit and bargain collectively
with the Union as the exclusive collective-bargaining
representative of the employees in the unit. Since
about May 16, 1992, the Respondent has failed and re-
fused to recognize and bargain with the Union as the
exclusive collective-bargaining representative of the
unit. We find that by these acts, the Respondent has
violated Section 8(a)(5) and (1) of the Act.The Respondent, about May 1, 1992, by FrankMaddalina Sr., about May 2 and 8, 1992, by Dominick
Maddalina and about May 8, 1992, by Frank
Maddalina Jr., informed its employees that selection of
a union would be futile by telling employees that the
Respondent would not allow a union at its facility. We
find that by these acts, the Respondent has violated
Section 8(a)(1) of the Act.The Respondent, about May 1, 1992, by FrankMaddalina Sr., early May 1992, by Frank Maddalina
Jr., and early May 1992 and May 16, 1992, by
Dominick Maddalina, conditioned prospective employ-
ees' employment upon the employees remaining non-
union. Further, about May 16, 1992, the Respondent
refused to employ Donald Hall, Willie France, and
Hakin Razzaaq because they joined, supported or as-
sisted the Union and engaged in concerted activities,
and to discourage employees from engaging in these
activities. We find that by these acts, the Respondent
has violated Section 8(a)(3) and (1) of the Act.CONCLUSIONOF
LAWBy the conduct described above in the section enti-tled ``The Violations,'' the Respondent has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(1), (3), and (5) and Section
2(2), (6), and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Having
found that the Respondent has failed since about May
16, 1992, to recognize and bargain with the Union, we
shall order the Respondent to do so on request. In ad-
dition, having found that the Respondent has refused
since about May 16, 1992, to employ Donald Hall,
Willie France, and Hakin Razzaaq, we shall order it to
offer immediate employment to those individuals in
the jobs to which they applied or substantially equiva-
lent positions, and to make them whole for any loss
of earnings and other benefits suffered as a result of
the discrimination against them, to be computed in the
manner prescribed in F. W. Woolworth Co., 90 NLRB289 (1950), with interest to be computed in the manner
prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Task Force Security & Investigations,
Newark, New Jersey, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Failing and refusing to recognize and bargainwith Local 1, the Independent Brotherhood of Security
Employees, Guards and Watchmen of America, as the
exclusive collective-bargaining representative of the
employees in the following appropriate unit:All full-time and regular part-time airport securityagents employed by the Employer at its Newark
International Airport, Newark, New Jersey loca-
tion, but excluding all office clerical employees
and supervisors as defined in the Act, and all
other employees.(b) Informing employees that selection of a unionwould be futile by telling employees that it would not
allow a union at its facility.(c) Conditioning prospective employees' employ-ment upon the employees remaining nonunion.(d) Refusing to employ prospective employees be-cause they joined, supported, or assisted the Union,
and engaged in concerted activities.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act. 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) On request, recognize and bargain with theUnion as the exclusive collective-bargaining represent-
ative of the employees in the above-described unit.(b) Offer Donald Hall, Willie France, and HakinRazzaaq immediate employment in the jobs to which
they applied or substantially equivalent positions, and
make them whole for any loss of earnings and other
benefits suffered as a result of the discrimination
against them, in the manner set forth in the remedy
section of this decision.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at its facility in Newark, New Jersey, copiesof the attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 22, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
fail and refuse to recognize and bar-gain with Local 1, the Independent Brotherhood of Se-
curity Employees, Guards and Watchmen of America,
as the exclusive collective-bargaining representative of
the employees in the following appropriate unit:All full-time and regular part-time airport securityagents employed by us at our Newark Inter-
national Airport, Newark, New Jersey location,
but excluding all office clerical employees and su-
pervisors as defined in the Act, and all other em-
ployees.WEWILLNOT
inform employees that selection of aunion would be futile by telling employees that we
would not allow a union at our facility.WEWILLNOT
condition prospective employees' em-ployment upon the employees remaining nonunion.WEWILLNOT
refuse to employ prospective employ-ees because they joined, supported, or assisted the
Union, and engaged in concerted activites.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
on request, recognize and bargain with theUnion as the exclusive collective-bargaining represent-
ative of the employees in the above-described unit.WEWILL
offer Donald Hall, Willie France, andHakin Razzaaq immediate employment in the jobs to
which they applied or substantially equivalent positions
and WEWILL
make them whole for any loss of earn-ings and other benefits suffered as a result of our dis-
crimination against them.TASKFORCESECURITY& INVESTIGA-TIONS